Citation Nr: 1548098	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for a left knee disability, currently rated as 10 percent disabling.   

2.  Entitlement to a disability rating in excess of 10 percent for hypertension, 
to include whether a separate rating is warranted for hypertension in light of the service-connected chronic renal failure, and to include whether the discontinuance of the 10 percent rating for hypertension, effective January 15, 2005, was proper.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to June 1990.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

By way of background, the issue regarding hypertension has a long and complex procedural history. 

In a July 1990 rating decision,VA originally granted service connection for hypertension, evaluated as noncompensable (0 percent disabling), effective from June 16, 1990.  

In March 2011, the Veteran filed the claim for the increased rating that is the subject to this appeal, which the RO denied in March 2013, finding a compensable rating unwarranted based on the evidence of record.  The Veteran filed a March 2013 notice of disagreement (NOD) against the decision, in response to which the RO issued a Statement of the Case (SOC) in September 2013 affirming its decision to deny a compensable rating for hypertension.  The Veteran then filed a timely substantive appeal in November 2013.  

Separately, in December 2012, the RO granted service connection for a renal disorder, and assigned an 80 percent rating effective March 23, 2011.  

In a February 2015 rating decision, the RO found clear and unmistakable error (CUE) in previous VA rating actions with regard to the ratings for renal disease and for hypertension.  38 C.F.R. § 3.105(a).  The RO found that medical evidence had documented that the Veteran's renal disorder was due to his service-connected hypertension.  38 C.F.R. § 3.310.  Based on the evidence, the RO then assigned, for the renal disorder, a 30 percent rating from January 15, 2005, and an 80 percent rating from October 2, 2012.  For the hypertension, the RO found that the then-noncompensable disorder should have been rated as 10 percent disabling effective June 16, 1990.  The RO also found that, effective January 15, 2005, the separate rating for hypertension should be discontinued.  The RO stated that separate ratings for renal and hypertensive disorders were unwarranted.  The RO supported its decision by citing 38 C.F.R. § 4.14 and its prohibition against pyramiding, and 38 C.F.R. § 4.115, which specifically states that "[s]eparate ratings are not to be assigned for disability from disease of the heart and any form of nephritis."  

As of this date, the Veteran has not filed a NOD against the February 2015 rating decision.  Nevertheless, the increased rating claim for hypertension remains on appeal, and as such the effect of the the unappealed renal disorder decision as it relates to the evaluation of hypertension must be addressed herein.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

In sum, the actions taken by the RO in the February 2015 rating decision implicate several issues which must be addressed further within the context of this appeal, as the promulgation of that decision directly effects the outcome of this appeal.  

The appeal is thus REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for additional notification and medical inquiry.  

	Hypertension:

First, additional notification is warranted for this claim.  

In February 2015, the RO discontinued the 10 percent rating assigned for hypertension under DC 7101.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).   On remand, the Veteran should be notified pursuant to 38 C.F.R. § 3.105(e) of the proposed discontinuation of the hypertension rating.  This regulation allows for the discontinuance of an evaluation of a service-connected disability when warranted by the evidence, and after following certain procedural guidelines.  The guidelines have not been followed in this matter. 

Second, additional medical inquiry is warranted for this claim.

The provisions of 38 C.F.R. § 3.344 have been implicated by the February 2015 rating action.  This regulation provides that certain assigned evaluations should be afforded the greatest degree of stability possible, and that any reduction of such should be made based on evidence as full and complete than that which warranted assignment of the higher evaluation.  These special protections apply to disabilities which are stabilized, meaning that they have been in effect for five or more years.  38 C.F.R. § 3.344.  Typically this provision is implicated when a service-connected disorder has improved, and VA attempts to reduce the assigned rating accordingly.  That is clearly not the case here - in fact, the Veteran's renal/hypertension problems have worsened, and that is the reason for the RO's February 2015 rating action (which greatly increased his combined disability rating).  Nevertheless, effective that rating action, the Veteran's hypertension had in essence been rated as 10 percent disabling for well over five years (since June 1990).  

The discontinued rating in this matter is contemplated by the protections inherent in 38 C.F.R. § 3.344.  The Board must therefore assess the adequacy of the medical evidence at the time of the February 2015 discontinuance of the separate disability rating for hypertension.  Greyzck v. West, 12 Vet. App. 288 (1999); Brown v. Brown, 5 Vet. App. 413 (1993). 

A review of the evidence indicates that the record was not sufficiently developed to support the proposed discontinuance.  Additional medical inquiry is therefore warranted into the Veteran's renal and hypertension disorders.  In particular, additional inquiry is warranted into the nature of the Veteran's service-connected renal disorder, and whether it is the type of renal disorder noted under 38 C.F.R. § 4.115 - i.e., whether the disorder is "nephrosclerotic type."  

Under 38 C.F.R. § 4.115, separate ratings are prohibited for a "nephrosclerotic type" renal disorder and hypertension.  As such, a diagnosis of "nephrosclerotic type" renal disease is a condition precedent to discontinuing the separate rating for hypertension in this matter.  At this time, the evidence is not clear regarding the nature of the renal failure.  In the only VA examination of record addressing this issue, an October 2012 physician's assistant specifically found the Veteran with "hypertensive renal disease."  But the examiner also indicated that the Veteran did not have nephrosclerosis, but rather had cystic kidney disease.  Based on this factual background, it is unclear whether the Veteran should be deprived of a separate rating for his hypertension.  For clarification, this matter should be reviewed by a specialist.  

In sum, the RO's February 2015 rating action may be supported by 38 C.F.R. § 4.14 and § 4.115.  However, insofar as the RO discontinued the 10 percent rating for hypertension, the provisions of 38 C.F.R. § 3.105 and § 3.344 have not been followed.   

	Left Knee:

The RO has assigned a 10 percent rating for the left knee disability, effective the date of claim in March 2011.  The most recent VA compensation examination into the Veteran's claim is dated in April 2011.  The examination report is inadequate because it is inconsistent regarding the degree to which pain on motion limits the Veteran's range of motion, stating at one point in the report that the Veteran experiences "major" pain on motion, but then indicating only slightly limited motion from pain.  Furthermore, in a January 2013 statement, the Veteran indicated a worsening of his disorder.  A new examination should be provided to him.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.    

2.  Provide the Veteran with a rating decision proposing the discontinuance of the separate rating for hypertension.  The rating decision must be prepared setting forth all material facts and reasons, to include any new medical evidence generated as the result of this remand, particularly regarding the nature of the hypertension and the chronic renal failure.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The Veteran must be given 60 days for the presentation of additional evidence to show that compensation payments under DC 7101 should be continued at the present level.  38 C.F.R. § 3.105(e). 

3.  After the development above has been completed, schedule the Veteran for appropriate VA examinations into his claims for increased ratings.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand. 

		Hypertension

A specialist should examine the Veteran with regard to his hypertension/chronic renal failure.  The examiner should address whether the Veteran's renal problems are due to his hypertension, and whether the renal problems are "nephrosclerotic type."  

The examiner should also address whether, at any time since March 2010, the Veteran's renal disorder has required regular dialysis.  


Left Knee:

The examiner evaluating the Veteran's left knee should indicate the current nature and severity of the disorder.  In doing so, the examiner should address whether the Veteran has in his left knee either ankylosis, lateral instability, subluxation, or dislocated semilunar cartilage that is symptomatic.  The examiner should also address range of motion on flexion and extension in the left leg, and whether pain on motion causes functional loss.  

In conducting the examination and report, the examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience. 

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above development and medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


